Title: To Thomas Jefferson from Anne Cary Randolph, 4 July 1806
From: Randolph, Anne Cary
To: Jefferson, Thomas


                        
                            Edgehill July 4 1806
                        
                        I recieved my Dear Grandpapas letter and am much obliged to him for it, all the family are quite well except
                            Mary who is still unwell & very much reduced. there was a great Barbacue at Charlottsville to day at which Mr Jones
                            delivered an oration. Aunt Jane has returned home & Aunt Lucy & Harriet with her. I got a letter from Miss Nicholson
                            & she told me that she was afraid that Mr Mrs Gallatin would not come to Monticello this summer. do you know whether
                            they will or not? Aunt Carr has been to see us she is a good deal better but still complains of a pain in her neck, all
                            the children & Mama send their love to you adieu my Dear Dear Grand Papa I cannot tell you how much I love & respect
                            you believe me your most affectionate Grand daughter
                        
                            A C R
                        
                    